Citation Nr: 1047675	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  05-34 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) under 
the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Michael B. Roberts, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and Stepson




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran had active service from June 1942 to December 1945, 
from February 1946 to July 1950, and from July 1956 to August 
1962.  He died in March 2001; the appellant is his surviving 
spouse.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision from the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

This case has previously come before the Board.  Most recently, 
in September 2010, the matters were remanded to the agency of 
original jurisdiction (AOJ) for additional development.  The case 
has been returned to the Board for further appellate review.

The Board notes that in the September 2010 remand, the AOJ was 
directed to issue a supplemental statement of the case in regard 
to whether there was CUE in a July 13, 1981, rating decision that 
failed to award a total disability evaluation based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.  In light of the October 2010 Memorandum to the 
Claims Folder, in which it is noted that the appellant's attorney 
confirmed that there was no rating decision dated July 13, 1981, 
there is no issue for appellate consideration and the issue is 
withdrawn.  

The appellant and her stepson testified before the undersigned 
Veterans Law Judge at hearings in September 2004 and June 2009.  
Transcripts of these hearings are of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of his death, the Veteran was receiving service-
connected benefits for bilateral hearing loss, rated as 50 
percent disabling from June 1995; multiple scars of the right leg 
with myositis ossificans, rated as 0 percent from September 1962 
and as 10 percent disabling from April 1998; tinnitus, rated as 
10 percent disabling from June 1995; and a donor site scar and a 
skin graft of the anterior left thigh and lower right abdomen, 
rated as 0 percent disabling from September 1962.  His combined 
disability rating from June 1995 was 60 percent.  

2.  The Veteran was not rated as totally disabled at any time 
prior to his death.


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002); 38 C.F.R. § 3.22 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain 
duties upon VA to notify the claimant of the shared obligations 
of the claimant and VA in developing his or her claim and to 
assist the claimant by making reasonable efforts to obtain 
relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2010).  However, the Board notes that the Court 
of Appeals for Veterans Claims (Court) has held that the 
statutory and regulatory provisions pertaining to VA's duty to 
notify and to assist do not apply to a claim if resolution of 
that claim is based on statutory interpretation, rather than 
consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the present case, the facts are not in dispute.  As discussed 
below, resolution of the appellant's claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1318 is wholly dependent on 
interpretation of the relevant VA statutes and regulations.  
Thus, as no reasonable possibility exists that any further 
factual development would assist in substantiating the claim, 
should any deficiencies of VCAA notice or assistance exist, they 
are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 
15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not 
required if no reasonable possibility exists that any notice or 
assistance would aid the appellant in substantiating the claim).  
Moreover, because the claim is being denied as a matter of law, 
no further development under the VCAA is necessary.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see also Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the 
VCAA is not applicable where it could not affect a pending matter 
and could have no application as a matter of law); Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994) (where the operation of law 
is dispositive, the appeal must be terminated because there is no 
entitlement under the law to the benefit sought).

Analysis

The appellant has made a claim of entitlement to DIC benefits in 
accordance with the provisions of 38 U.S.C.A. § 1318.  Under this 
statute, the VA shall pay benefits to the surviving spouse and to 
the children of a deceased veteran in the same manner as if the 
Veteran's death were service connected.  38 U.S.C.A. § 1318(a).  
Such a deceased veteran includes one who dies, not as the result 
of his own willful misconduct, and who was in receipt of or was 
entitled to receive VA compensation at the time of death for a 
service-connected disability rated totally disabling, provided 
that (1) the disability was continuously rated totally disabling 
for a period of 10 or more years immediately preceding death; (2) 
the disability was continuously rated totally disabling for a 
period of not less than five years from the date of such 
veteran's discharge or other release from active duty.

In this case, the evidence shows that at the time of his death, 
the Veteran was receiving service-connected benefits for 
bilateral hearing loss, rated as 50 percent disabling from June 
1995; multiple scars of the right leg with myositis ossificans, 
rated as 0 percent from September 1962 and as 10 percent 
disabling from April 1998; tinnitus, rated as 10 percent 
disabling from June 1995; and a donor site scar and a skin graft 
of the anterior left thigh and lower right abdomen, rated as 0 
percent disabling from September 1962.  His combined disability 
rating from June 1995 was 60 percent.  

The last rating decisions issued with regard to the Veteran's 
service-connected disabilities were issued in August 1998 and 
November 1999, and no changes to the Veteran's compensation 
occurred after the August 1998 rating decision.  Thus, the 
Veteran was not rated as totally disabled at any time prior to 
death.  As a result, the appellant does not meet the minimum 
requirements to receive DIC benefits under 38 U.S.C.A. § 1318.  
The law is dispositive of the issue; and, therefore, the claim 
must be denied.  Sabonis at 430.




ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


